Judgment, Supreme Court,.Bronx County, rendered, on July 30, 1973, convicting defendant, upon-his plea of giiilty, of the crime of • manslaughter, first degree, and sentencing him to a term of from 4 to 12 years in prison, unanimously modified, id the exercise of- discretion, to the extent of eliminating the minimum term frop such sentence, and ah so modified the judgment is affirmed. Upon review of the record and the probation report, and t upon due consideration of all the circumstances herein, we .conclude that the imposition of a minimum sentence pursuant to section 70.09- (subd. 3, par. *608[b]) of the Penal Law was inappropriate and constituted an improvident exercise of discretion. Concur— Stevens, J. P., Murphy, Lane, Nunez and Yesawich, JJ.